DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/10/2021 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6, and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LiCausi et al. (US 10,177,028 B1).
Regarding claim 1, LeCausi et al. disclose a semiconductor device (Fig. 8), comprising:
a substrate (“wafers” in Col. 3, Ln 24 on which the following structures are built);
a dielectric structure (105 in Fig. 1) over the substrate, wherein a top portion of the dielectric structure has a first M-shaped cross section (portion of the top surface of the dielectric structure between the two conductive material portions adjacent to either side of the cap, see annotated copy of Fig. 8, below); and


    PNG
    media_image1.png
    456
    987
    media_image1.png
    Greyscale

Regarding claim 2, the cap layer is a composite layer comprising:
a first cap layer (160) having a U-shaped cross section portion; and
a second cap layer (130) on the first cap layer and having a pair of foot portion on opposite sides of the first cap layer (foot portions directly contact materials labeled in Fig. 1 as 120 and 125), wherein the second M-shaped cross section of the cap layer is formed of the U-shaped cross section portion and the pair of foot portions (see Fig. 8).
Regarding claim 3, the first cap layer comprises a material (cobalt) having a different etch selectivity than the dielectric structure (silicon nitride).

Regarding claim 17, LaCausi discloses that the dielectric structure comprises one of the claimed materials (Col. 3, Lines 40-42).
Regarding claim 18, the device comprises a word line (115 in Fig. 4) below the dielectric structure.
Alternatively, regarding claim 1, LeCausi et al. disclose a semiconductor device (Fig. 8), comprising:
a substrate (“wafers” in Col. 3, Ln 24 on which the following structures are built);
a dielectric structure (130 in Fig. 8) over the substrate, wherein a top portion (rightmost 130) of the dielectric structure has a first M-shaped cross section (see Fig. 4); and
a cap layer (135 in Fig. 8), wherein a bottom portion of the cap layer (portion directly contacting the top portion of the dielectric structure) has a second M-shaped cross-section (see Fig. 8), and the cap layer and the dielectric structure are formed of different materials, wherein the second M-shaped cross section of the cap layer covers the first M-shaped cross section of the dielectric structure (see Fig. 8) and an outermost sidewall of the cap layer and an outermost sidewall of the dielectric form a common sidewall (see Fig. 8).
Alternatively regarding claim 2, LeCausi et al. disclose that the cap layer is a composite cap layer (see Fig. 8), comprising:
a first cap layer (see annotated figure below) having a U-shaped cross section portion; and 
a second cap layer (see annotated figure below) on the first cap layer and having a pair of foot portions on opposite sides of the first cap layer, wherein the second M-shaped cross section of the cap layer is formed of the U-shaped cross section portion and the pair of foot portions.

    PNG
    media_image2.png
    236
    434
    media_image2.png
    Greyscale


Regarding claim 6, the device further comprises a pair of conductive structures (outermost 115’s in Fig. 1) over the substrate, wherein the dielectric structure is between the conductive structure (see Fig. 8) and a bottom portion of the conductive structures is not higher than a bottom surface of the dielectric structure (see Fig. 8).
Regarding claim 19, the U-shaped cross section portion is embedded in and in contact with the dielectric structure and the pair of foot portions are in contact with outermost sidewalls of the dielectric structure (see Fig. 8).
Alternatively, regarding claim 1, LeCausi et al. disclose a semiconductor device (Fig. 8), comprising:
a substrate (“wafers” in Col. 3, Ln 24 on which the following structures are built);
a dielectric structure (105 in Fig. 1) over the substrate, wherein a top portion of the dielectric structure has a first M-shaped cross section (portion of the top surface of the dielectric structure between the two conductive material portions adjacent to either side of the cap, see annotated copy of Fig. 8, below); and
a cap layer (combination of 130 and 135 directly contacting 160 in Fig. 8), wherein a bottom portion of the cap layer has a second M-shaped cross-section (see Fig. 8), and the cap layer and the dielectric structure are formed of different materials, wherein the second M-shaped cross section of the cap layer covers the first M-shaped cross section of the dielectric structure (see Fig. 8) and an outermost sidewall of the cap layer (outermost sidewall of 135) and an outermost sidewall of the dielectric structure (outermost sidewall of 105) form a common sidewall (see Fig. 8).

    PNG
    media_image1.png
    456
    987
    media_image1.png
    Greyscale


Regarding claim 14, LeCausi et al. further disclose that an upper portion of the cap layer is tapered so that a first width of a middle portion of the cap layer is greater than a second width of a top surface of the cap (see annotated copy of Fig. 8, below) and a first sidewall (right sidewall) of the cap layer connects the middle portion and the top surface.

    PNG
    media_image3.png
    364
    594
    media_image3.png
    Greyscale

Regarding claim 16, the cap layer comprises one of the claimed materials (Col. 4, Line 40).
Regarding claim 20, the bottom portion of the cap layer has a second sidewall (sidewall connecting the above indicated middle portion and the first sidewall) connected to the first sidewall and the second sidewall is not coplanar with the first sidewall (see Fig. 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaCausi as applied to claim 2 above, and further in view of Ting (US 2015/0332999 A1).
Regarding claim 4, LaCausi discloses a TaN barrier layer (Col. 3, Line 47) but does not disclose airgaps.
However, it is known in the art to form airgaps surrounds TaN barrier layers (¶ 0027 of Ting). There is a benefit to forming such air gaps in that it increases electrical isolation between horizontally adjacent components. It would have been obvious to one having ordinary skill in the art at the time of the invention to include such air gaps around the barrier layers of LaCausi for this benefit. In the device of the combination, the device will comprise a pair of aid gaps between the pair of foot portions and the substrate. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaCausi as applied to claim 1 above, and further in view of Chang et al. (US 2019/0165188 A1).
Regarding claim 7, LaCausi discloses the advantage of his via structures in semiconductor devices, but does speaks in generic terms without limiting the vias to any specific semiconductor device. As such, LaCausi does not disclose a capacitor. However, devices in which capacitors with bottoms adjoining the via structures are well-known in the art (see ¶ 0022 of Chang). It would have been obvious to one having ordinary skill in the art to use the beneficial via structure as disclosed by LaCausi within a device such as that taught by Chang for the benefits taught by LaCausi. In such a device, the capacitor will adjoin the top of the cap layer.
Response to Arguments
Applicant's arguments filed 9/10/2021 have been considered but are moot in view of the new mappings given to LeCausi in the rejections above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/STEVEN B GAUTHIER/Examiner, Art Unit 2893